Citation Nr: 0701448	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-17 293	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and tinnitus.  In July 2006, the veteran failed to 
report to the RO for a scheduled videoconference hearing with 
the Board.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss does not 
meet the VA standards for hearing loss disability. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service, and 
tinnitus as an organic disease of the nervous system is not 
shown to have been manifested either in service or within one 
year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).  Here, VCAA notice pre-dated the initial 
rating decision. 

In a letter dated in June 2004, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  The 
letters informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to send any other medical records 
supporting his claim, or to provide a properly executed 
release so that VA could request the records for him.  

The veteran was also specifically asked to provide "any 
evidence in your possession that pertains to your claim".  
See 38 C.F.R. § 3.159(b)(1).  The Board concludes that these 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced by the notice and assistance 
provided by the RO.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, any such questions are moot.

II.  Factual Background

Service medical records are negative for any complaints or 
findings of hearing loss or tinnitus.  In a January 1961 
document titled Hearing Conservation Data (AF Form 1490), it 
was noted that the veteran had no noise exposure and wore no 
ear protection.  His last audiometric test was in October 
1960 and showed right ear pure tone thresholds of -5, -10, -
10, 0, and -10 decibels and left ear puretone thresholds of 
0, -5, -10, 0, and -10 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz (Hz),


respectively.  On his separation examination in May 1964, he 
underwent audiometric testing which showed right ear pure 
tone thresholds of 10, 10, 0, 0, and -10 decibels and left 
ear puretone thresholds of 10, 0, 0, 0, and -5 decibels at 
500, 1000, 2000, 3000 and 4000 Hz, respectively.

The veteran's DD Form 214 showed that his MOS (military 
occupational specialty) was as an aircraft mechanic during 
service.  

A January 2004 audiological evaluation at the Santa Rosa VA 
Medical Center (VAMC) showed that the veteran reported having 
periodic tinnitus in both ears for many years, and having 
decreased hearing.  He reported a history of noise exposure 
while in the Air Force from 1960 to 1964, and asserted that 
he was a jet engine mechanic and was on the runways with jets 
taking off and landing.  He denied noise exposure as a 
civilian.  He underwent an audiological evaluation and was 
found to have asymmetrical hearing loss.  In the right ear he 
had normal hearing thresholds from 250 to 4000 Hz, sloping to 
mild sensorineural hearing loss, and good word recognition 
score of 92 percent.  In the left ear he had normal hearing 
thresholds from 250 to 2000 Hz, mild sensorineural hearing 
loss at 3000 Hz, and a precipitously to moderate-severe 
hearing loss.  He had a good word recognition score of 88 
percent.  

Received from the veteran in March 2004 was his informal 
claim for service connection for bilateral hearing loss and 
for tinnitus.  He claimed that he was stationed at Mountain 
Home AFB for 2.5 years, from 1960 to 1963, and he was an 
aircraft mechanic who worked o the flight light.  He claimed 
he was exposed to jet noise from 8 to 12 hours daily, and 
that ear protection was provided by ear plugs only.  He 
reported that in 1963 he was transferred to South Vietnam and 
worked a flight line where he was exposed to jet noise for 10 
months.  He claimed that when he returned home from work at 
Mountain Home AFB and in Vietnam, he had ringing in his ears 
for several hours.  He also claimed that in Vietnam he had to 
go to a pistol firing range every three months and was not 
provided ear protection, and that they had artillery guns 
firing for hours at a time within one or two miles from his 
quarters.  

Received from the veteran in April 2004 was his formal claim 
for service connection for bilateral hearing loss and 
tinnitus (on VA Form 21-526), in which he indicated that his 
tinnitus began in June 2003 and his loss of hearing began in 
March 1961.  He indicated that he was treated for both 
tinnitus and loss of hearing in January 2004 at the Santa 
Rosa VAMC.

On VA examination in September 2004, the veteran complained 
of hearing loss and tinnitus.  With regard to military noise 
exposure, he reported that he worked on jet aircraft and wore 
rubberized ear plugs as ear protection.  With regard to 
occupational noise exposure, he reported he continued in 
aviation as an aircraft mechanic and then later as a licensed 
pilot.  He said he later lost his ability to be a pilot due 
to a back injury, and then stayed in maintenance for 10 
years, until he retired.  With regard to recreational noise 
exposure, the veteran reported that prior to service, on a 
limited basis, he used to hunt pheasant and ducks with a shot 
gun.  It was noted that the veteran had tinnitus in the left 
ear, that was periodic, for at least 50 percent of the day.  
An audiological evaluation revealed pure tone thresholds for 
the right ear, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hz as follows:  10, 10, 10, 15, and 20, and pure tone 
thresholds for the left ear as follows, 10, 15, 15, 25, and 
25.  Speech recognition scores using the Maryland CNC Test 
were 96 percent for the right ear and the left ear.  He was 
found to have hearing within normal limits in the right ear, 
and in the left ear, hearing was within normal limits through 
2000, and then hearing sloped to a mild to moderate high 
frequency sensorineural hearing loss.  The examiner noted 
that the claims file showed normal hearing thresholds at 
separation, and concluded that hearing loss and tinnitus were 
not due to military service.  The examiner also noted that 
the complaints of tinnitus began "just last year" and could 
be related to excessive cerumen.  

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling hearing loss is not demonstrated at separation, a 
veteran may establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The veteran contends that he was exposed to excessive noise 
in service, including jet engines, and that the ear 
protection (rubber ear plugs) provided was inadequate.  He 
claims that he has bilateral hearing loss and tinnitus as a 
result of excessive noise exposure in service.  


The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
or tinnitus during service is not fatal to his claim.  The 
laws and regulations do not strictly require in-service 
complaints of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, the Court has held where 
there is no evidence of the veteran's claimed hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . ."  Hensley, 
supra, 5 Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992)).  Therefore, the critical question 
is whether the veteran has current hearing loss disability 
and tinnitus that are causally related to service.

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  However, in 
this case, the competent medical evidence of record, 
including VA audiological testing, showed no current hearing 
loss disability in either ear pursuant to 38 C.F.R. § 3.385; 
thus there may be no service connection for the claimed 
condition.  Until hearing loss disability is shown, pursuant 
to that regulation, the fact of whether the veteran may have 
been exposed to excessive noise in service is not relevant.  
Thus, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

With regard to tinnitus, the Board notes that based upon the 
veteran's contentions and the findings made on the September 
2004 VA examination, it appears that he has tinnitus, at 
least in his left ear.  However, although it appears that the 
veteran was exposed to excessive noise in service, as a 
result of his work as an aircraft mechanic, the record also 
reflects the veteran also had post-service noise exposure as 
an aircraft mechanic and he, by his own report, did not 
experience any tinnitus until at least 2003.  What is 
necessary in order to grant service connection for tinnitus 
is competent medical evidence linking the current hearing 
loss and tinnitus to service, as opposed to the intercurrent, 
post-service occupational exposure to noise.  The only 
competent medical evidence of record addressing such a link 
is the September 2004 VA examiner's opinion, which is to the 
effect that the veteran's tinnitus is not due to service, and 
that his complaints of tinnitus began just last year and may 
be related to his excessive cerumen.  There is no competent 
medical evidence to the contrary.  Thus, service connection 
for tinnitus is not warranted, because there is no medical 
evidence in the claims file specifically relating the 
veteran's tinnitus to noise exposure in service, or showing 
chronicity or continuity from 1964 to the present, as opposed 
to his documented post-service noise exposure.

Moreover, service connection for tinnitus on a presumptive 
basis is not available in this case, because, as noted, there 
is no indication in the evidence of record, nor has the 
veteran alleged, that he manifested an organic disease of the 
nervous system, shown to include tinnitus, to a compensable 
degree within his first post-service year.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Board also acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to excessive noise 
in service from aircraft, and that he believes this exposure 
caused his hearing loss and tinnitus.  However, while the 
veteran is capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as medical etiology and 
causation of disability.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, and the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


